PER CURIAM.
Plaintiff-appellant, Nora Chatmon, seeks review of a final judgment for defendant, Lumbermens Mutual Casualty Company, which ordered that plaintiff was not entitled to insurance benefits arising out of an automobile accident in which she sustained injuries while a paying passenger in a jitney. Another paying passenger in the jitney, Albert Kennedy, was similarly injured during the same accident and he has already been before this court in a separate suit seeking relief, Kennedy v. Lumbermens Mutual Casualty Company, Fla.App. 1972, 264 So.2d 32. The Kennedy case which necessarily involves the exact same factual situation and questions of law has already been decided by this court and it is upon the authority established in Kennedy that we now reverse the lower court’s final judgment in the case hereunder consideration.
The judgment is reversed.